Title: To Thomas Jefferson from the Commissioners of the Federal District, 11 April 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas


          
            Sir
            George Town 11th April 1792
          
          We now send you the Warrants executed on our part; by our counting, there are 519. which you will be pleased to notice. By the rigour of this Loan the whole number of Lots, remain in Mortgage till the intire payment. It is desirable if it can, as we suppose, be changed without inconvenience, so far as that on payment of every 200 Dollars, one lot should be released from the incumbrance: by this the sale may go on with safety to Purchasers as soon as the time of payment comes and may much accomodate the Public. However, if there is the least difficulty we do not wish it to be insisted on. We have left the numbers blank.
          The situation of things here is very different from what we expected, or you perhaps have any Idea of. People are on tip Toe to come from all parts. We might probably have 2000 Mechanics and Labourers here on very short notice: We think therefore there is no occasion to import people from abroad unless Stone-Cutters, of whom there are but few and their wages high. Of them indeed 20 or 30 from Scotland are desirable and we wish them introduced.
          We are of opinion that in the application of the funds we ought to class our Work into Necessary, Useful and Ornamental, prefering them in that order. Without going into the Question of right to apply the money to defray the expence of Mr. Cerachi’s Design, or the propriety of the design itself, we decline going into that business. You may be assured, Sir, that our coolness does not proceed from any Disinclination to concur in monumental acknowledgements of the Favor of Heaven and the Virtues of the Heroe, but it certainly ought to be a national Act.
          We cannot but be uneasy at the situation chosen for the Capitol. We have had a free conversation with Majr. Ellicott on it, and on view of the Ground, taking in the value of Mr. Young’s Improvements, which must be paid for on the present plan’s taking place and which may be left clear by a small alteration, we reckon the Difference of expence must be at least £15,000. But that still is not the worst—within three hundred yards the inviting Situation will always reproach the Choice. Presuming that the delay and expence influenced, we should be glad this business was reconsidered. Ellicott says in his Letter, which we inclose, it will not take 3 or 4 weeks to correct what will be necessary. This may be shortened, we have no doubt, by introducing a few  accurate measurers and the difference of expence much in favor of it. We have told Majr. Ellicott that we wish an opportunity to make him a present at the close of the work, for his expedition in doing it. He says, and the fact is, that the Deviation from the plate will be perceptible, but on measuring, and that the Plate will convey an Idea of the work, sufficiently exact to any man living. We would avoid Importunity, but the President will bear with our anxiety, a little, and let us know his resolution soon, which will be chearfully executed though it should be contrary to our Wish.—We are Sir with the highest respect your Mo. Obedt. Servts.,
          
            Th. Johnson
            Dd. Stuart
            Danl. Carroll
          
        